Citation Nr: 1800758	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  11-33 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This claim was remanded in July 2016 for further development.  As discussed in the prior Board decision, the appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2016.  The examiner did not opine on whether the Veteran meets the DSM-5 criteria for PTSD because the examiner felt the Veteran was not being cooperative and testing was indicative of feigning symptoms. The examiner stated the fact he was unable to diagnosis the Veteran with PTSD is not tantamount to saying that he does not have PTSD.  The examiner acknowledged the Veteran has been diagnosed with PTSD, major depressive disorder (MDD) and alcohol dependence by VA mental health providers, but did not provide a nexus opinion for those diagnoses. 


A medical opinion on the likelihood these diagnoses are related to the Veteran's reported in-service stressors is necessary to adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide another psychiatric examination.  The examiner should diagnose any current acquired psychiatric disability, to include PTSD (pursuant to the DSM-5) and depression.  If no disability is found to be present, the examiner should explain the numerous diagnoses of PTSD and other acquired psychiatric disabilities contained throughout the record. 

The Board directs the examiner's attention to the April 2011 VA psychiatrist diagnoses of depressive disorder, PTSD, and alcohol dependence; the June 2013 VA social worker diagnoses of MDD, PTSD, and alcohol dependence, and description of symptoms; the November 2014 psychiatrist assessment of MDD, PTSD, and alcohol dependence (found in Virtual VA); and the December 2014 VA examination diagnoses of anxiety disorder, alcohol abuse disorder, and cocaine use disorder.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's acquired psychiatric disorders diagnosed in the record, to include PTSD, depression, and anxiety, are related to his reported in-service stressors.  Why or why not? 

The examiner should also attempt to document any efforts at malingering or over reporting of psychiatric symptomatology.

The Veteran is apprised that it is his responsibility to report to any scheduled examination and to participate fully and answer accurately.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




